J-S42004-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                           Appellee

                    v.

RALPH LEE YENDELL

                           Appellant                   No. 1077 WDA 2013


                 Appeal from the PCRA Order May 30, 2013
             In the Court of Common Pleas of Crawford County
            Criminal Division at No(s): CP-20-CR-0000267-2009


BEFORE: PANELLA, J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.                            FILED OCTOBER 16, 2014

      Appellant, Ralph Lee Yendell, appeals from the order entered by the

Honorable Anthony J. Vardaro, Court of Common Pleas of Crawford County,

which dismissed his petition pursuant to the Post Conviction Relief Act. After

careful review, we affirm.

      The Commonwealth charged Yendell with various sexual crimes arising

from an incident that occurred at night on July 11, 2008, at a campground in

Woodcock Township.         After his first two public defenders withdrew their

appearances,   a   third    public    defender,   Edward   Hatheway,   Esq.,   was

appointed to represent Yendell.        On September 14, 2009, Yendell entered

into a negotiated plea agreement, whereby he would plead guilty to unlawful

contact with a minor, graded as a third degree felony.         In preparation of

sentencing, the Pennsylvania Sexual Assessment Board opined that Yendell
J-S42004-14


met the criteria for being designated a sexually violent predator.         As a

result, Yendell withdrew his guilty plea on December 21, 2009.

      On January 11, 2010, Yendell filed a notice of alibi, identifying an alibi

witness, Beth Smart.     Shortly thereafter, the trial court held a hearing to

address several issues raised by Yendell, including his desire to represent

himself, the late filing of his alibi notice, and his desire to have DNA testing

performed on hair found in the victim’s underwear.       Prior to the hearing,

Attorney Hatheway filed a motion to withdraw from the case. The trial court

held a full colloquy and hearing on Yendell’s issues with Attorney Hatheway,

and ultimately refused to appoint new counsel, but allowed Yendell to

proceed pro se, with Attorney Hatheway as stand-by counsel. Furthermore,

the trial court permitted Yendell to call Smart as an alibi witness at trial,

despite the late filing of the notice.

      Finally, the trial court granted Yendell the opportunity to have the hair

tested for DNA, but informed Yendell that such tests could not be performed

in time to proceed on the scheduled trial date, and that trial would have to

be postponed for at least a month. Yendell indicated that Smart would not

be available at a postponed trial date, due to the fact that she lived out-of-

state and was partially handicapped.       The court ensured Yendell that the

court could provide for Smart’s transportation to the postponed trial. At this

point, Yendell indicated that he did not want Smart to have to make the trip

twice, and demanded to go to trial immediately.


                                         -2-
J-S42004-14


      The case proceeded to trial, and the jury convicted Yendell of statutory

sexual assault, aggravated indecent assault, unlawful contact with a minor,

corruption of minors, indecent assault, and two counts of involuntary deviate

sexual intercourse. Yendell filed a counseled appeal, and this Court affirmed

his judgment of sentence on June 7, 2011. On May 14, 2012, Yendell filed a

pro se petition pursuant to the PCRA, and the PCRA court appointed counsel

to represent Yendell.      Yendell subsequently filed a counseled, amended

petition for PCRA relief. The PCRA court dismissed six of the issues raised in

Yendell’s amended petition without a hearing, and scheduled a hearing on

Yendell’s final issue. After conducting a hearing on Yendell’s final issue, the

PCRA court denied relief. This timely appeal followed.

      On appeal, Yendell raises the following issues for our review:

      1. Whether the trial court erred in denying Ralph Lee Yendell’s
         (hereinafter the “Petitioner”) Amended Petition for Relief
         Under the Post Conviction Relief Act (hereinafter “Amended
         PCRA Petition”) on six (6) issues without the benefit of an
         evidentiary hearing?
      2. Whether the trial court erred in denying Petitioner’s Amended
         PCRA Petition regarding his claim that his waiver of counsel
         was not valid?
      3. Whether the trial court erred in denying issues raised by
         Petitioner in his Motion for Post Conviction Collateral Relief
         that were never addressed by the trial court and for which
         argument and an evidentiary hearing never occurred?

Appellant’s Brief, at 4.

      Our standard of review regarding a PCRA court’s denial of a petition for

post-conviction relief is well settled. We examine whether the determination

of the PCRA court is supported by the evidence of record and is free of legal

                                     -3-
J-S42004-14


error. See Commonwealth v. Smith, 995 A.2d 1143, 1149 (Pa. 2010).

The PCRA court’s findings will not be disturbed unless there is no support for

the findings in the certified record. See id. Our scope of review is limited to

the   findings   of   the   PCRA   court   and   the   evidence   of   record.   See

Commonwealth v. Burkett, 5 A.3d 1260, 1267 (Pa. Super. 2010).

      Yendell’s first issue on appeal concerns the six claims that the PCRA

court dismissed without a hearing.         Each of these claims involves a claim

that Attorney Hatheway provided ineffective assistance of counsel to Yendell.

We presume that counsel was effective and an appellant bears the burden of

proving otherwise. See Commonwealth v. Steele, 961 A.2d 215, 223 (Pa.

2007).

      To prevail on his ineffectiveness claims, Appellant must plead
      and prove, by a preponderance of the evidence, three elements:
      (1) the underlying legal claim has arguable merit; (2) counsel
      had no reasonable basis for his action or inaction; and (3)
      Appellant suffered prejudice because of counsel’s action or
      inaction.

Commonwealth v. Spotz, 18 A.3d 244, 260 (Pa. 2011) (citations omitted).

“A failure to satisfy any prong of the test for ineffectiveness will require

rejection of the claim.” Commonwealth v. Morrison, 878 A.2d 102, 105

(Pa. Super. 2005) (citation omitted). Counsel cannot be deemed ineffective

for failing to raise a meritless claim. See Commonwealth v. Fears, 86

A.3d 795, 803 (Pa. 2014).

      Yendell first claims that Attorney Hatheway was ineffective for failing

to request DNA testing of the hair found in the victim’s underwear.

                                       -4-
J-S42004-14


However, Yendell withdrew his request for DNA testing when he learned that

it would cause a postponement of his trial.        See N.T., Pretrial Hearing,

1/15/10, at 70. Yendell argues, however, that he was placed in a no-win

situation, as he was forced to choose between having the DNA tested and

having his alibi witness present.    To the contrary, the record reveals that

after the court informed him that costs for her travel would be borne by the

County, Yendell was worried about unspecified health issues afftecting

Smart’s ability to travel:

      No, money was one part of it. But, no, her health is another,
      you know, so that’s – that’s – I think at this point, like I said, we
      have to go with – I have to withdraw the DNA. I want to make
      sure she is here for trial. She is here. She is present. She is
      ready to go to trial. She is ready to testify and I think that’s
      probably the best – best thing it is not as much of a hardship on
      her traveling say 17 hours on a bus ride.

Id. Yendell’s desire to spare Smart a “hardship” is not equivalent to Smart

being unavailable at a later trial date. As the above quote indicates, Yendell

weighed the value of the DNA testing against his desire to avoid imposing a

hardship upon Smart. His choice to withdraw the request for DNA testing

was not coerced in any way.

      Yendell contends that had Attorney Hatheway requested the DNA

testing earlier, Yendell could have both Smart’s testimony and the DNA

results.   However, as noted above, Yendell was given an opportunity to

correct this issue before trial.   He freely chose to concentrate on his alibi

defense and withdrew his request for DNA testing.        As a result, the PCRA


                                      -5-
J-S42004-14


court’s conclusion that this claim lacked arguable merit is supported by the

record and is not a legal error.

      The second claim dismissed by the PCRA court without a hearing is

that Yendell’s waiver of counsel was involuntary because Attorney Hatheway

failed to advise him that he could not later raise the issue of the

ineffectiveness of standby counsel. Yendell, however, does not provide any

authority for this argument; he merely cites to the PCRA for the proposition

that Attorney Hatheway could not have had a legitimate strategy for not so

advising him. Yendell provides no authority whatsoever for the underlying

claim that his waiver of counsel was involuntary. As such, we conclude that

this claim is waived for purposes of appeal.

      Next, the trial court dismissed Yendell’s claim that Attorney Hatheway

was ineffective for failing to object to the introduction or use of a statement

of an eyewitness at trial based upon the Commonwealth’s failure to provide

the statement in discovery. However, as noted above, Attorney Hatheway

did not represent Yendell at trial; he had no power, let alone duty, to object

to any evidence at trial. The PCRA court did not err in concluding that this

claim lacked arguable merit.

      The fourth, fifth, and sixth claims dismissed by the PCRA court without

a hearing are based upon Yendell’s assertion that he was denied effective

assistance of counsel when he had to choose between having Attorney

Hatheway represent him or representing himself.        Once again, however,


                                     -6-
J-S42004-14


Yendell fails to provide any authority for the substance of his combined

argument on these three claims.           He fails to cite to any authority for the

contention that he was entitled to repeated appointment of counsel until he

found one he liked. As such, we find these three claims waived for purposes

of appeal.1

       Next, Yendell argues that the PCRA court erred in dismissing his claim

that his waiver of counsel was involuntary.             However, this claim was

cognizable on direct appeal. See Commonwealth v. Phillips, 93 A.3d 847

(Pa. Super. 2014). As such, it is not cognizable under the PCRA. See 42

Pa.Cons.Stat.Ann. § 9544(b). The PCRA court did not err in dismissing this

claim.

       In his final issue on appeal, Yendell claims that the PCRA court erred in

failing to address the issues raised in his original, pro se petition. Yet, when

oral argument was held before the PCRA court, PCRA counsel only argued

issues set forth in Yendell’s counseled, amended PCRA petition.

       THE COURT:       Okay. We’re here for argument as to whether
       an evidentiary hearing should be set. I’m looking at your
       amended petition. I assume those are the issues now that we’re
       talking about?

       [PCRA counsel]: Yes, your Honor.


____________________________________________


1
  Yendell also includes a subsection in his argument regarding his seventh
claim, but concedes that the PCRA court held a hearing on this issue before
dismissing it. See Appellant’s Brief, at 22-23.



                                           -7-
J-S42004-14


N.T., PCRA argument, 11/26/12, at 2. Counsel presented no argument in

favor of the issues presented by Yendell in his initial petition. As a result, all

those issues were waived.

       Yendell contends on appeal that those issues were preserved when

PCRA counsel noted that the amended petition was not a replacement of the

original, pro se, petition.         However, taken in context, PCRA counsel’s

statement does not support Yendell’s claim: “Certainly any statements by

Mr. Yendell in his original PCRA – this was an amended PCRA, not a

replacement and a petition that I filed so his statements are certified. He

signed them.”      Id., at 26 (emphasis supplied).     PCRA counsel sought to

preserve Yendell’s pleadings with this disclaimer, not Yendell’s arguments.

       To the extent that Yendell argues that PCRA counsel should have

preserved these arguments in the PCRA court, we note that ineffective

assistance of PCRA counsel may not be raised for the first time on appeal.

See Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014) (en

banc).2    As such, Yendell’s final issue on appeal merits no relief, and we

affirm the PCRA court’s order.

____________________________________________


2
  We note that this Court remanded this appeal to the PCRA court for a
hearing on whether PCRA counsel had abandoned Yendell on appeal for
failing to file an appellate brief. The PCRA court, after an informal hearing,
determined that due to Yendell’s continuing attempt to raise further issues
combined with PCRA counsel’s schedule, PCRA counsel was unable to file a
brief within the timeframe established by this Court. The PCRA court
therefore appointed new counsel to represent Yendell on appeal.



                                           -8-
J-S42004-14


     Order affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/2014




                                   -9-